ORDER REGARDING CALCULATION OF COURT COSTS
THOMAS C. BRITTON, Bankruptcy Judge.
The bankrupt had in its possession a large supply of parts and materials owned by the United States Air Force. This inventory was ultimately valued at $3,566,772. During the administration of this case, the Air Force asserted its ownership of this inventory and prevailed. The inventory was delivered to the Government.
Since this inventory never became a part of the estate, the Clerk is directed to omit the valuation of this inventory in the calculation of the taxable court’s costs. However, since the trustee was responsible for this inventory, which was in his custody for several years before the Air Force established its title, the value of this inventory may properly be considered in computing the maximum permissible compensation payable to the trustee.